Filed 8/30/22 P. v. Rivera CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE                                                      B317680

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. ZM007559)
         v.

ROMAN RIVERA,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Ronald Owen Kaye, Judge. Affirmed.

     Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Eric J. Kohm, Deputy
Attorneys General, for Plaintiff and Respondent.
                   _________________________
                        INTRODUCTION
      Appellant Roman Rivera appeals an order recommitting
him to the Department of State Hospitals for continued
involuntary treatment as a mentally disordered offender (MDO).
(Penal Code1 sections 2962 et seq.) We conclude, among other
things, substantial evidence supports the trial court's finding
that appellant poses a substantial danger of physical harm to
others because of his severe mental disorder. (§ 2972, subd. (c).)
We affirm.

        FACTS AND PROCEDURAL BACKGROUND

1.     Appellant’s Convictions and Civil Commitments
       In 1998, a jury convicted appellant of one count of
committing lewd and lascivious acts on a child under the age
of 14 (§ 288, subd. (a)), and one count of indecent exposure
(§ 314.1). In 1999, appellant was hospitalized at Patton State
Hospital after being found incompetent to stand trial. In 2001,
he was admitted to Atascadero State Hospital as an MDO. In
2014, he was transferred to Coalinga State Hospital where he
remains in custody for treatment. Appellant’s MDO commitment
has been extended each year, and he has remained in custody
since 2004.

2.    Petition for Commitment as an MDO
      In July 2021, the People filed a petition to extend
appellant’s MDO commitment for an additional one-year term.
(§ 2970.) On August 23, 2021, appellant denied the petition and
waived his right to a jury trial. A bench trial on the petition was

1     Undesignated statutory references are to the Penal Code.




                                 2
held on October 20, 2021. The parties stipulated appellant was
convicted of lewd or lascivious acts with a child under the age
of 14 (§ 288, subd. (a)) and indecent exposure (§ 314.1).

3.   The MDO Trial
     The People presented testimony from Vanessa Lee and Dr.
Gordon Plotkin.

      a.     Vanessa Lee
      Vanessa Lee is a licensed clinical social worker at Coalinga
State Hospital. Lee meets with appellant monthly for updates on
his paperwork and to assess his well-being and group status. She
sees appellant around the hospital four days a week, such as
when he is performing his janitorial work.
      Lee testified appellant is “polite,” “speaks when spoken to,”
and reports “anything out of the ordinary.” She has observed
appellant responding to internal stimuli while he is working,
including mumbling to himself, and pacing the hallways as a
coping mechanism. Since 2016, when Lee was assigned as
appellant’s social worker, appellant has adhered to his
medications and has not been involuntarily medicated. Lee has
not been informed of any inappropriate sexual behavior or acts of
violence involving appellant.
      Lee leads the Managing Anger and Wellness Recovery
Action Plan (WRAP) groups at the hospital. She testified the
hospital’s Sex Offender Treatment and Substance Abuse groups
have been suspended since early 2020 because of the COVID-19
pandemic. Managing Mental Illness, WRAP, and Managing
Anger groups, however, were still offered weekly. Lee testified
that with the WRAP group, patients are “supposed to know their
diagnoses, their symptoms . . . they want to identify who their




                                3
support people will be once they discharge from the hospital so
that they could give a copy of the draft plan to their support
people in case of relapse. And the support people are expected to
help them with whatever the WRAP plan determines.”
       Lee testified she reminds appellant weekly of the clinical
groups she facilitates. According to Lee, appellant has not
attended either the Managing Anger or WRAP treatment groups.
Appellant told Lee he attends Managing Mental Illness, but Lee
testified his attendance is “sporadic, maybe once or twice a
month.” Prior to its suspension in 2020, appellant did not attend
the Sex Offender Treatment group or therapy. He told Lee “he
didn’t want to.”
       A day before his October 2021 trial, Lee spoke with
appellant. She asked appellant what his plans were in the event
he was discharged from the hospital. Appellant indicated he
would like to go to the conditional release program (CONREP).
Lee told appellant that to go to CONREP he must attend “groups,
take [his] meds, and be on good behavior.” Appellant told Lee he
would start going to groups and he would take his medications.
That day, Lee also asked appellant whether he heard voices.
Appellant told Lee the last time he heard voices was “last year”
in 2020.

       b.    Dr. Gordon Plotkin
       Dr. Gordon Plotkin, a forensic psychiatrist, interviewed
appellant in November 2020 and August 2021 to determine if he
satisfied the MDO criteria under section 2970. Before his
October 2021 testimony, Dr. Plotkin reviewed his previous
November 2020 MDO report, as well as appellant’s hospital chart
and “psychiatric and social history” reports.




                                4
       Dr. Plotkin opined appellant suffers from schizophrenia,
which “qualifies as a severe mental disorder by itself.”
Appellant’s schizophrenia is not in remission. His schizophrenia
symptoms include auditory hallucinations, delusions,
disorganized thought process, negative symptoms of constrictive
affect or emotions display, and anhedonia. Dr. Plotkin testified
appellant is still experiencing auditory hallucinations and he
continues to suffer from delusions and disorganized thinking
noted in his initial November 2020 interview. Appellant’s
delusions include the belief that he is God or Jesus and that he
has talked to angels.
       Dr. Plotkin further diagnosed appellant with pedophilia
and exhibitionism. The pedophilia diagnosis is “based on
[appellant’s] prior actions, his commitment offense.” The
exhibitionism diagnosis is “based on observed behaviors in the
hospital.” Appellant has acknowledged he has “masturbated in
the hospital, that he has exhibited himself before, and
acknowledged that that was part of the crime.” Dr. Plotkin
testified the last time appellant openly masturbated while in
custody was “at least ten years ago.”
       According to Dr. Plotkin, the self-history appellant provides
is “extremely variable.” With respect to his commitment offenses,
appellant acknowledged in his first interview with Dr. Plotkin
that he “[touched] the butt of an underage girl.” In his second
interview, appellant was a “little different in his presentation.
He talked about how he was dancing at a park and that he
touched her butt during the dancing, but there’s no data that
suggests that that’s accurate.” Similarly, appellant
acknowledged and also denied drinking alcohol when he
committed that offense. Additionally, appellant indicated “he




                                 5
never had psychiatric treatment before” his sexual battery
offense, but also “he was at . . . psychiatric hospital[s] . . . prior to
the crime.” Appellant acknowledged and also denied taking
psychiatric medication before his arrest.
       With respect to whether appellant believed his mental
illness played a role in his qualifying offenses, Dr. Plotkin
testified appellant’s responses “ranged anywhere from ‘I don’t
have a mental illness, I have no symptoms, and I didn’t commit
the crimes’ to having auditory hallucinations at the time of the
sexual assault and various answers in between there.” Appellant
also indicated he had not heard voices since his offenses, but later
reported hearing voices a month before his interviews with Dr.
Plotkin.
       As to appellant’s current psychotropic medications, Dr.
Plotkin testified appellant “was very vague about what he was
taking, why he was taking it, if he would take it.” Appellant’s
responses “[ranged] from understanding he’s taking medications
for a mental illness to . . . he doesn’t have a mental illness, and
that if he wasn’t in the hospital, he wouldn’t take medications.”
Dr. Plotkin “prompted many of [appellant’s] answers” on whether
he would take his psychotropic medications if discharged from
the hospital because appellant “was clearly ambivalent about
giving . . . a direct answer.” Ultimately, appellant told Dr.
Plotkin “he would not take them if he left the hospital.” Dr.
Plotkin explained if appellant were to cease his medications, his
auditory hallucinations and delusions would exacerbate and
“become much more relevant to his regular . . . daily behaviors.
He’d be controlled by those psychotic symptoms and would likely
act out in numerous ways.” Additionally, Dr. Plotkin testified




                                   6
appellant is on “a pretty high dose of the medication and [is] still
having symptoms.”
       Dr. Plotkin testified appellant denied he was currently
attending any form of substance abuse treatment group.
Appellant told Dr. Plotkin “he knew that [substance abuse
treatment] was required and that CONREP would be unlikely to
take him if he wasn’t with that group and other groups.”
       Dr. Plotkin opined appellant represents “a substantial
danger of physical harm to others.” He based his conclusion on
the following: appellant was still experiencing “the same [active
psychotic symptoms of voices and delusions] that he had when he
committed the crimes.” According to Dr. Plotkin, these symptoms
“were controlling [appellant’s] behavior” during his commitment
offenses and “giving him commands, telling him that he should
do things in the delusions, that it was okay for him to act out.”
Appellant is unable to explain “to what extent his symptoms are
present.” Appellant “has little or no insight into his mental
illness, his symptoms, his need for treatment, [and] his need for
compliance.” Finally, appellant has also made “very slow
progress at the hospital and is not very different than when he
was first treated.”
       Dr. Plotkin’s opinion as to appellant’s dangerousness was
not influenced by the fact that appellant had not engaged in any
“overtly violent” acts since his commitment as an MDO. Dr.
Plotkin explained appellant’s behaviors were “really never . . .
overtly violent. They’re really violence towards the victims who
take his acts as threatening such as exposing himself, touching
them inappropriately, masturbating in public.” Additionally,
appellant does not understand that he should not engage in such
behaviors or that they constitute crimes.




                                 7
       The People asked Dr. Plotkin how appellant’s pedophilic
and exhibitionist disorder factored into his opinion that appellant
is presently a danger to others due to his schizophrenia. Dr.
Plotkin testified “they’re all related. His schizophrenia has active
psychotic symptoms of voices and delusions. I believe that those
are what either precipitated the other crimes or were aggravating
factors in the other crimes. His [lack of] impulse control is
related to his symptoms . . . . And he can’t differentiate between
the symptoms when they’re giving him commands or convincing
him of delusions between reality, so he feels free to do actions
based on those.”
       Appellant’s failure to complete sex offender treatment
influenced Dr. Plotkin’s opinion as to appellant’s present
dangerousness as well. Dr. Plotkin testified sex offender
treatment is “is designed to give the person insight into many
parts of that offense . . . . It ranges anywhere from
understanding the victim’s experience during those crimes,”
“understanding what may precipitate a similar crime or put him
in a situation that may increase risk,” and “how to avoid those
actions if he gets a command hallucination or delusion.” Dr.
Plotkin opined that “lifelong [appellant is] going to have psychotic
symptoms,” so he “would need to be able to cope with those
[symptoms] and identify the drives in order to reduce his risk of
recidivism and he can’t even have that conversation.” Dr. Plotkin
asked appellant what he had learned in the sex offender
treatment and therapy he has attended. “[E]ven in prompting,
the only thing [appellant] told [me] is to stay away from girls”
which, according to Dr. Plotkin, is not “an adequate level of
insight” nor “a possibility.”




                                 8
      Finally, Dr. Plotkin testified Coalinga State Hospital
provided the appropriate level of care for appellant. Before
moving appellant to a lower level of care, such as CONREP, Dr.
Plotkin testified he “would like to see [appellant] participate in
the treatment groups. [Appellant] would immediately be revoked
from outpatient status if he was sent to CONREP because he’s
not compliant with treatment groups.”

       c.     Dr. Natalie Do
       Appellant presented testimony from Dr. Natalie Do.
Dr. Natalie Do was hired as a staff psychiatrist at Coalinga State
Hospital in 2016. As appellant’s treating psychiatrist, Dr. Do
meets with appellant’s psychologist, social worker, and other
treatment doctors. Dr. Do testified in appellant’s previous MDO
recommitment trial in March 2021. At that time, Dr. Do testified
appellant’s mental illness was in remission because he was
compliant with his medication. Additionally, in March 2021, Dr.
Do testified appellant could be a decent candidate for CONREP
with “some more supervision.”
       At the most recent trial in October 2021, Dr. Do testified
she meets with appellant monthly to discuss his symptoms, group
attendance, and goals in the event he is discharged from the
hospital. According to Dr. Do, “it’s the same conversation, and
[appellant] still is not doing anything that has been advised to
him on how to meet the barriers for discharge. [¶] . . . And now
this year we’re back, and we’re still talking about how he hasn’t
been going to groups and doing things that need to be done in
order to possibly have a chance at going to CONREP too.”
       When asked whether she still believes appellant’s mental
illness is in remission, Dr. Do testified “[she] meant to say that he
was stable.” As of October 2021, Dr. Do opined appellant’s




                                 9
mental illness is still stable because of his medications. Dr. Do
opined CONREP is still a viable option for appellant. She
testified, “To be perfectly honest, I’m disappointed that in the
year that has . . . gone by, nothing has changed in terms of what
we had told him that he needed to work on. . . . [A]fter court last
year, I had talked to Mr. Rivera about his goal of CONREP and
telling him to go to groups, and whatnot, and that’s still . . . has
not happened.” Based on her discussions with appellant’s
treatment team, Dr. Do opined CONREP would want appellant to
do a sex offender treatment group, and a substance abuse
treatment group. She acknowledged sex offender and substance
abuse treatment groups have not been offered in the last year,
and she does not presently know CONREP’s requirements.
       Dr. Do testified she did not “feel comfortable predicting
whether or not [appellant would] be dangerous in the future.”
She acknowledged appellant has not engaged in any acts of
violence or any other inappropriate sexual behavior since she
began treating him. However, Dr. Do testified it was appropriate
to diagnose someone with exhibitionism and pedophilia under the
DSM-5 based on the individual’s history alone.

      d. The Prosecution Rebuttal Evidence
      Dr. Plotkin listened to Dr. Do’s testimony. He testified Dr.
Do’s testimony strengthened his opinion, and “confirmed
[appellant’s] noncompliance with groups and lack of intent to
participate in treatment.”

      e.    Closing Arguments
      At the close of testimony, the trial court heard argument
from counsel. Both counsel agreed the primary issue was




                                10
appellant’s present dangerousness as a result of his diagnosis of
schizophrenia.
       The prosecutor argued “the basis of why [appellant] still is
presently dangerous is because of the fact that he would
immediately decompensate psychiatrically if discharged to a
lower level of care.” Relying on Dr. Plotkin’s testimony, the
prosecutor noted appellant’s lack of insight into his mental
illness, and his admission to Dr. Plotkin he would not “follow up
with psychiatric treatment” nor “[take] his psychiatric
medications” if released from the hospital. As a result, appellant
would decompensate “in an unstructured setting, [which] would
make him a danger to others.” Additionally, the prosecutor
argued that because there were no children available to appellant
in the hospital, “there [were] no children around to act out on.”
Finally, the prosecutor noted appellant had neither completed
nor appropriately participated in Sex Offender, WRAP, Managing
Anger, and Managing Mental Illness treatment.
       Defense counsel noted appellant’s diagnosis stemmed from
convictions suffered over 20 years ago, and appellant has been
medically compliant, has not required additional medications
since at least 2016, and has not engaged in any recent acts of
violence or inappropriate sexual behavior.

      f.    The Trial Court’s Ruling
      The trial court found as follows:
      “I’m going to find that without any discharge plan
whatsoever, with ample evidence that he’s suffering auditory
hallucinations, and that there is nothing in the record that
suggest, other than his history—but there’s nothing affirmatively
that he represented ‘I will stay on my meds.’ I’m going to find
that with a complete lack of a discharge plan and absolutely a




                                11
nonproactive effort to get involved in groups, that I do—and
when I look at substantial danger, I don’t look at substantial
danger that he’s going to hit somebody or touch somebody.
       “I really believe that the substantial danger could be from
the exhibitionism and that—I mean, I don’t really feel that strong
about 20 years ago touching a minor’s buttocks. I just don’t. I
think it’s a terrible violation of that minor, but the concept that
he could be exhibiting himself in a public forum when he’s not
medicated and that children or other really vulnerable folks are
going to be privy to that, I do think it’s a danger. I don’t think
I’m required to find the danger is only going to be physical. I
think psychological is sufficient.”
       The prosecutor directed the court’s “attention to the third
element which does require ‘presently represents a substantial
danger of physical harm to others.’ ” “It’s a physical danger not
purely a psychological danger.”
       The court replied: “It’s just I have no idea where he’s going
to go. I have no idea. It’s not like I have any idea that he can
survive as a homeless person. It’s not like I have any idea that
he has family. It’s not like I have any idea that he’s going to take
any advantage of any kind of services. There’s just nothing in the
record.
       “And I just think to have an individual suffering from
auditory hallucinations who Dr. Plotkin definitively stated when
he was off his medications prior to the predicate offense, that’s
what triggered this conduct, I just . . . believe that without
anything to establish any kind of safety net whatsoever that I
think the People have met their burden.
       “So at this juncture, the court finds that—beyond a
reasonable doubt that the respondent by reason of a severe




                                12
mental disorder represents a substantial danger of physical harm
to others. [¶] Thank you for that clarification, Mr. Schultz. [¶]
The court finds the petition is true and is sustained pursuant to
Penal Code section 1026.5.”
       The prosecutor clarified the relevant MDO statute was
section 2970.
       The court replied: “Oh. 2970.” “Pursuant to Penal Code
[section] 2970. The court finds respondent has a severe mental
disorder that is not in remission and by reason of a mental
disorder represents a substantial danger of physical harm to
others.”
       Appellant filed a timely notice of appeal on December 6,
2021.

                         DISCUSSION
      Under the MDO Act (§ 2960 et seq.), a prisoner adjudicated
an MDO may be civilly committed during and after parole if
certain conditions are met. (See §§ 2962, 2966.) The People,
represented by the district attorney, may file a petition for the
MDO’s continued involuntary treatment for a period of one year.
(§§ 2970, 2972, subds. (a)–(c).) Thereafter, the district attorney
may petition to extend that commitment in one-year increments.
(§ 2972, subd. (e).) (People v. Allen (2007) 42 Cal.4th 91, 94.)
      To secure a one-year extension, the People must prove,
beyond a reasonable doubt, that (1) the person continues to have
a severe mental disorder; (2) the person’s mental disorder is not
in remission or cannot be kept in remission without treatment;
and (3) by reason of this disorder, the person continues to
represent a substantial danger of physical harm to others.
(§ 2972, subd. (c).) At a recommitment hearing, the issue is




                                13
whether the defendant’s “current condition justifie[s] extension of
his commitment.” (People v. Cobb (2010) 48 Cal.4th 243, 252.)
       “In considering the sufficiency of the evidence to support
MDO findings, [we] must determine whether, on the whole
record, a rational trier of fact could have found that defendant is
an MDO beyond a reasonable doubt, considering all the evidence
in the light which is most favorable to the People, and drawing
all inferences the trier could reasonably have made to support the
finding.” (People v. Clark (2000) 82 Cal.App.4th 1072, 1082.)
       Appellant cites People v. Gibson (1988) 204 Cal.App.3d
1425 (Gibson) for the proposition “that the element of
dangerousness constitute[s] a separate and independent
requirement that . . . could not be based exclusively on either the
existence of the prisoner’s mental illness or the role of the illness
in the underlying offense.” He argues the trial court’s findings
that appellant is currently dangerous violate the principles set
forth in Gibson.
       We disagree. Gibson addressed a former version of the
MDO statute. The Legislature has since amended the MDO law
to require proof that a defendant represents a substantial danger
of physical harm to others prior to commitment or recommitment
to an inpatient facility or outpatient program. (People v.
Robinson (1998) 63 Cal.App.4th 348, 450.) In any event, Gibson
does not aid appellant because the finding that appellant
currently represents a substantial danger of physical harm is
based on more than the mental disorder itself or its role in
appellant’s commitment offense.
       Here, Dr. Plotkin testified appellant suffered from
schizophrenia, pedophilia and exhibitionism, was not in
remission, and represented a substantial danger of physical harm




                                 14
to others. He based his conclusions on appellant’s lack of insight
into his mental illness, his symptoms, and his need for treatment
and medical compliance; lack of impulse control; and failure to
complete his treatment plan, including substance abuse, sex
offender, WRAP and managing mental illness groups. The
evidence also showed that despite appellant’s compliance with his
medication plan, he continued to exhibit the same symptoms
responsible for his commitment offenses. Further appellant
admitted he would neither participate in treatment nor take
medication if discharged from the hospital to a lower level of care.
Without appellant successfully completing his treatment
programs, Dr. Plotkin believed appellant lacked the skills to
manage his symptoms. If appellant ceased taking his medication
in an unstructured setting, he would decompensate to the extent
he would “be controlled by [his] psychotic symptoms and would
likely act out in numerous ways.” We find this was substantial
evidence to support the trial court’s order for recommitment.
(See People v. Bowers (2006) 145 Cal.App.4th 870, 879 [a single
opinion by a psychiatric expert that a person is currently
dangerous due to a severe mental disorder can constitute
substantial evidence to support the extension of an MDO
commitment]; see also People v. Zapisek (2007) 147 Cal.App.4th
1151, 1165.)
       Appellant maintains Dr. Plotkin and the trial court
improperly relied on appellant’s “past acts” because a
commitment order “must be based on the individual’s current
rather than past behavior or condition.” Under the MDO
statutes, however, substantial danger of physical harm “does not
require proof of a recent overt act.” (§ 2962, subd. (g).) Rather,
substantial danger of physical harm “appears to mean a




                                15
prediction of future dangerousness by mental health
professionals.” (In re Qawi (2004) 32 Cal.4th 1, 23-24.) In
addition to appellant’s current state of mind, Dr. Plotkin properly
considered appellant’s past acts because they were relevant in
determining whether appellant’s condition, at the time of his
recommitment hearing, rendered him dangerous to others.
(People v. Pace (1994) 27 Cal.App.4th 795, 799 (a mental health
professional, when assessing a defendant's risk of physical harm
to others, “should take into account the prisoner's entire history
. . . . This includes prior violent offenses as well as the prisoner's
mental health history.”].) The trial court could properly rely on
Dr. Plotkin’s testimony. (People v. Ward (1999) 71 Cal.App.4th
368, 374 [“where the trier of fact is required by statute to
determine whether a person is dangerous or likely to be
dangerous, expert prediction may be the only evidence
available”].)
         Appellant’s claim that the trial court “ignored the
uncontroverted evidence” that he “was stable and medically
compliant, showed no symptoms of pedophilia, had not engaged
in any recent acts of violence or inappropriate behavior, and that
[he] recognized the need to attend groups if he wished to be
released or transferred to CONREP” does not undermine our
conclusion. The uncontroverted evidence appellant outlines pales
against other substantial evidence that appellant was still
delusional and unwilling to continue his medical treatment
outside the hospital.
         Appellant next argues the trial court “misstated and
misapplied the ‘substantial danger’ requirement.” In support of
his argument, he notes the trial court misidentified the relevant
MDO statute (§ 2970) as section 1026.5, and erroneously held




                                 16
that “psychological rather than physical harm was sufficient to
support a finding of dangerousness.” He claims the trial court
improperly relied on “appellant’s exhibition and acts of openly
masturbating while in the hospital” to support its holding of
“psychological harm.”
       We agree the statute requires the People to prove a
substantial danger of physical, not psychological, harm. (People
v. Harrison (2013) 57 Cal.4th 1211, 1227.) We find the trial
court’s initial misstatement of the governing statute does not
compel reversal. After the prosecutor corrected the court on the
requirements of the operative statute, the trial court explicitly
found a risk of physical harm, citing the proper statute. And, as
discussed above, sufficient evidence other than appellant’s
exhibition and public masturbation at the hospital supports the
trial court’s finding that appellant posed a substantial danger of
physical harm to others.2
       Finally, the trial court did not “improperly [shift] the
burden of proof” to appellant to “show that he could safely survive
if released.” In remarking that “I have no idea where
[appellant’s] going to go,” because there’s “just nothing in the

2      Thus, insofar as appellant suggests the trial court was
required to amend its findings after the prosecutor’s correction
that a “physical [danger or harm] was required,” we disagree. As
defendant waived his right to a jury trial, the trial court
presiding over his MDO recommitment proceeding sits as the
trier of fact. As the trier of fact, the trial court is not required to
make explicit findings of fact or conclusions of law. (§ 1167 [a
trial court sitting in place of a jury may enter a general verdict];
People v. Williams (1999) 77 Cal.App.4th 436, 457 [MDO
recommitment proceedings are civil proceedings, incorporating
both civil and criminal procedural rules].)




                                  17
record” that indicates whether appellant “can survive as a
homeless person,” “has family,” an adequate “safety net” or
whether appellant will “take any advantage of any kind of
services,” the trial court was merely commenting on the evidence
before it. It is also just as likely the trial court was commenting
on evidence presented by the People that appellant has failed to
complete his necessary treatment plan, including the WRAP
group, which helps patients “identify who their support people
will be once they discharge from the hospital.” And further, in
granting the People’s section 2970 petition extending appellant’s
involuntary commitment as an MDO, the trial court explicitly
stated “the People have met their burden.” We agree with the
trial court.

                          DISPOSITION
    The order extending appellant’s involuntary MDO
commitment is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, P. J.


We concur:




             GRIMES, J.              WILEY, J.




                                18